Citation Nr: 0733719	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and duodenitis, claimed as secondary to the 
service-connected psychiatric disability, particularly the 
requisite medications taken for it.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefit currently sought on appeal.


FINDING OF FACT

The veteran's GERD and duodenitis are medically related to 
medications taken in conjunction with treatment for non-
service-connected disabilities, as well as the service-
connected psychiatric disability.  


CONCLUSION OF LAW

GERD and duodenitis are not proximately due to, or the result 
of, the veteran's service-connected psychiatric disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for secondary service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  Although 
he was not notified of how disability ratings or effective 
dates are established, because service connection is denied, 
any question as to those issues is moot, and there can be no 
failure to notify prejudice to the veteran on that account.  
Further, while the veteran was not instructed to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any information or evidence in 
support of his claim that he wished VA to retrieve for him.  
In response to this request, he submitted medical nexus 
opinions and treatment records.  Therefore, it is clear that 
he understood what was required to substantiate his claim.  
Thus, the veteran has been able to participate effectively in 
the processing of his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim and a medical opinion 
sought.

Secondary Service Connection

The veteran contends that his gastric disorders are secondary 
to his medication prescribed by VA and has submitted evidence 
of all his prescriptions for disabilities to include both 
service-connected and non-service-connected disorders.  
However, secondary service connection may only be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  The evidence must show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this case, the medical evidence establishes that the 
veteran has GERD and duodenitis.  See September 2003 private 
magnetic resonance imaging (MRI) scan report.  The sole 
disability for which service connection is in effect is 
schizophrenia, with depressive and anxiety features.  The 
question, therefore, is whether the gastric disorders are 
proximately due to, or the result of, the medication he takes 
for his service-connected psychiatric disability.  
In that regard, the veteran has submitted private medical 
opinions dated in May 2002 and May 2005 that state that he is 
taking twelve different medications, which have led to his 
gastric complaints.  These opinions, however, note that it is 
the combination of these medications that have resulted in 
gastritis, and that those medications have been prescribed 
for anxiety and depression, as well as non-service-connected 
migraines, bronchial asthma, insomnia, hemorrhoids, hepatitis 
A, and hyperlipidemia.  As such, because the medication for 
non-service-connected disabilities are noted to be causes, 
these opinions do not support a finding that the veteran's 
service-connected disability has resulted in the claimed 
secondary disorder. 

The veteran underwent VA examination in August 2003 to 
determine whether the medication prescribed solely for his 
service-connected psychiatric disability had resulted in GERD 
or duodenitis.  After reviewing the medications taken by the 
veteran, the physician concluded his gastric disorders were 
not related to his psychiatric medication, but instead were 
likely due to his treatment with non-steroidal anti-
inflammatory drugs, or NSAIDs, such as ibuprofen, for his 
other disabilities.

These three medical opinions are credible, as they have been 
offered on the basis of a review of all the veteran's 
medication, as well as his medical record.  They do not find 
that the veteran's service-connected disability has resulted 
the claimed conditions.  As such, the preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Secondary service connection for GERD and duodenitis is not 
warranted.

ORDER

Entitlement to service connection for GERD and duodenitis is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


